Rice, J.
The testator of the demandant, on the 18th of September, 1848, in writing, for a valuable consideration, agreed to convey the demanded premises to the tenant, by deed of quitclaim, within two years, provided the tenant should pay or cause to be paid, within that time, a sum of money therein stipulated, and also pay all taxes which might be levied thereon, and an agreed sum annually for rent.
Under this obligation the tenant held and occupied the demanded premises, paying the rent stipulated, and affirming from time to time to the agents of the demandant that he had also paid the taxes. This condition of things seems to have continued until the year 1853; the time for payment of the principal sum, having been extended from year to year until that time, when the tenant was notified to quit, and this action for possession was commenced. It now seems that the tenant, in violation of the conditions on which he occupied the land, neglected to pay the taxes assessed thereon, and permitted the same to be sold therefor, and now defends under a quitclaim deed, obtained from the person who purchased the tax title.
It was the duty of the tenant to pay the taxes upon the demanded premises. The omission to do so was a violation of good faith and a breach of the condition on which he occupied them. To permit him to set up a title which he has obtained by a violation of his own duty, if it were in other respects *246good, would be most manifestly inequitable, and in fraud of the rights of the demandant. Such a defence cannot prevail, either in law or equity, and it requires no small degree of assurance to set it up in a court of justice. The tenant must be defaulted, and the demandant have judgment for possession and for rent as per agreement of parties.
Tenney, C. J., and Appleton, J., concurred.